DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 22nd, 2022 has been entered. Claims 1, 3, 7, 12, 14, & 18 are amended. Claims 1-22 are pending. The amendments overcome the previous objections.
Response to Arguments
Applicant’s arguments, see pages 16-33, filed March 22nd, 2022, with respect to the rejection(s) of claim(s) 1-22 under U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
Regarding independent claim 1, 3, 7, 12, 14, & 18, applicant argues that as amended to include “identifying, by the processor or control circuit, that the vessel is calcified, by referencing a complex impedance characteristic pattern plotted in 3D space,” the independent claims 1, 3, 7, 12, 14, & 18 overcome the previous rejection, and therefore dependent claims 2, 4-6, 8-11, 13, 15-17, & 19-22 overcome the previous rejection. The examiner agrees and the rejections of claims 1-22 have been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C 103, with Minar (US 20110046618 A1) teaching determining if a vessel is calcified by referencing a complex impedance characteristic pattern plotted in 3D space.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 & 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yates (US 20170000554 A1) in view of Minar et al. (US 20110046618 A1), Shelton (US 20160256184 A1), and Price (US 20140276738 A1); hereinafter Yates, Minar, Shelton, and Price. 
Regarding claim 12, Yates discloses an ultrasonic surgical instrument ([0093] & [0094]; Figure 1—element 104) comprising: an ultrasonic electromechanical system ([0094]; Figure 1—elements 120, 122, & 126) comprising an ultrasonic transducer ([0094]; Figure 1—element 120) coupled to an ultrasonic blade ([0094]; Figure 1—element 128) via an ultrasonic waveguide ([0098]); and a generator ([0094]; Figure 1 & 7—elements 102 & 400) configured to supply power to the ultrasonic transducer ([0094], [0098], [0148]; Figure 1—element 120), wherein the generator comprises a control circuit configured to ([0147]; Figure 7—element 408): sense a vessel in contact with the ultrasonic blade coupled to an ultrasonic transducer ([0148], & [0176]-[0177]; Figure 7—element 442; Figure 21—element 1202; the control circuit comprises a tissue impedance module (442) that determines the tissue impedance by calculating the ratio of the voltage to the current, therefore sensing that a tissue is present and the impedance of the tissue; the clamp arm (1202) contains sensors configured to detect the presence of tissue positioned between the clamp arm and blade); identify vessel impedance by referencing a complex impedance characteristic pattern ([0133]; Figure 7—element 442; the impedance module (442) measures impedance of tissue); generate a warning ([0153]; Figure 7—element 418; the output indicator (418) can provide various types of feedback including visual, audible or tactile feedback to the user about the state of the tissue); apply compression on the vessel for a predetermined compression period T ([0188]; Figure 30—element                         
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                    ; the clamp arm initially applies force and continues to increase force until a constant force is reached, a predetermined time                         
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                    is selected, wherein the tissue gap and tissue impedance have substantially decreased between the initial force and                          
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                    ); disable one or more activation functions of the ultrasonic blade during the predetermined compression period ([0142] & [0161]; drive signals can be generated for predetermined fixed time periods, under control of the processor, the generator varies the voltage, current, or frequency, up or down at a particular resolution for a predetermined period (t) or until a predetermined condition is detected); and enable the one or more activation functions of the ultrasonic blade after the expiration of predetermined compression period ([0142] & [0161]; drive signals can be generated for predetermined fixed time periods, under control of the processor, the generator varies the voltage, current, or frequency, up or down at a particular resolution for a predetermined period (t) or until a predetermined condition is detected; [0188]; Figure 7—element                         
                            
                                
                                    t
                                
                                
                                    E
                                    1
                                
                            
                        
                    ; treatment energy is applied after                         
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                     at                         
                            
                                
                                    t
                                
                                
                                    E
                                    1
                                
                            
                        
                    ).
Yates does not discloses identifying that the vessel is calcified, by referencing a complex impedance characteristic pattern plotted in 3D space, and generating a message to a user to apply compression on the calcified vessel.
Minar, teaches a method of treating and identifying an occluded vessel, wherein impedance is measured to determine if a vessel is occluded/calcified ([0030]) and removing the occlusion, the method comprising identifying that the vessel is calcified ([0030] & [Claim 23]; impedance is measured at multiple frequencies, impedance of living tissue generally decreases as measurement frequency increases, but the impedance of fat or calcification (occlusive material) remains relatively stable), by referencing a complex impedance characteristic pattern plotted in 3D space ([0030] & [Claim 24]).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ultrasonic surgical system, as disclosed by Yates, to include the teachings of Minar, as described above, as both references and the claimed invention are directed toward measuring impedance of tissue and determining energy delivery based on tissue impedance measurements. As disclosed by Minar, occluded vessels, are a common medical condition and removing occlusions is necessary to improve blood flow ([0003]), in order to identify an occlusion/calcified vessel more accurately, tissue impedance can be measured at multiple frequencies and a three dimensional map of the location of the vascular occlusion can be made based on impedance measurements ([0030] & [Claims 23 & 24]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller and impedance module of Yate, to include the teachings of Minar, as described above, as such a modification would accurately distinguish a vascular occlusion from a vessel wall, and allow for proper energy modifications to be made depending on if a vascular occlusion is present.
	 Shelton teaches a ultrasonic system where derived tissue parameters are used to determine the next operational step ([0513]), tissue impedance can be used to determine the health of a tissue, provide feedback to the user, and adjust the surgical procedure based on the impedance feedback([0513]), wherein the control circuit is configured to generate a message to a user ([0513], [0520], & [0523]; upon measuring parameters associated with tissue health, the microcontroller can send a signal to the display alerting the user to start the next step in the operation).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the ultrasonic surgical instrument to include the teachings of Shelton, as both references and the claimed invention are directed toward devices that provide feedback to the user and processor regarding tissue measurements, and adjust the surgical procedure based on tissue measurements. As disclosed by Yates, the output indicator can provide visual, audible, or tactile feedback to the surgeon indicating the status of the procedure, when a part of the procedure is complete, and measured characteristics of the instrument and tissue ([0144] & [0153]). As disclosed by Shelton, the combination of one or more sensed parameters with derived parameters provides a more reliable and accurate assessment of tissue types/tissue health, and allows for better device monitoring, control and clinician feedback ([0525]). It would have been obvious to one of ordinary skill in the art to modify the ultrasonic surgical device feedback system, as disclosed by Yates, to include the teachings of Shelton, as such a modification would provide more reliable and accurate assessment of tissue types, alert the user when to proceed with the next step of the operation, and allow for better device monitoring, control and clinician feedback. 
	Price teaches applying compression on a calcified vessel ([0054]).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ultrasonic surgical device, as disclosed by Yates to include the teachings of Price, wherein the device applies compression on calcified vessels. As disclosed by Price, the blade can comprise a rolling bearing to compress tissue/ fracture calcium, and shear or scrape off calcium on the external or internal surfaces of tissue ([0098]). It is well known in the art that the buildup of calcium in vessels/ calcified vessels can increase a risk of stroke and blood clots, therefore it is important to fracture/breakup the calcium. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ultrasonic instrument, as disclosed by Yates to include the teachings of Price, as described above, as such a modification would allow the device to fracture calcium on the external or internal surface of the tissue. 
Regarding claim 13, Yates in view of Minar, Shelton, and Price disclose all of the limitation of claim 12, as described above.
Yates further discloses wherein the control circuit is configured to enable activation of the ultrasonic blade ([0141]; the drive signal may be maintained at a first value, until a change is detected in a monitored characteristic, such as tissue impedance or transducer impedance).
Yates does not disclose wherein the control circuit is configured to identify that the vessel is normal.
Minar further teaches identifying that the vessel is normal ([0030] & [Claim 23]; impedance is measured at multiple frequencies, impedance of living tissue generally decreases as measurement frequency increases, but the impedance of fat or calcification (occlusive material) remains relatively stable, by measuring impedance the system can distinguish between a calcified vessel versus a normal vessel).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ultrasonic surgical system, as disclosed by Yates, to include the teachings of Minar, as described above, as both references and the claimed invention are directed toward measuring impedance of tissue and determining energy delivery based on tissue impedance measurements. As disclosed by Minar, occluded vessels, are a common medical condition and removing occlusions is necessary to improve blood flow ([0003]), in order to identify an occlusion/calcified vessel more accurately, tissue impedance can be measured at multiple frequencies and a three dimensional map of the location of the vascular occlusion can be made based on impedance measurements ([0030] & [Claims 23 & 24]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller and impedance module of Yate, to include the teachings of Minar, as described above, as such a modification would accurately distinguish a vascular occlusion from a normal vessel wall, and allow for proper energy modifications to be made depending on if a vascular occlusion is present.
Regarding method claim 1, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 12, since operation of the prior art relied on to reject apparatus claim 12 would naturally result in the step of method claim 1 being satisfied. 
	Regarding method claim 2, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 13, since operation of the prior art relied on to reject apparatus claim 13, would naturally result in the step of method claim 2 being satisfied.
Claims 3-4, & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yates in view of Minar.
Regarding claim 14, Yates discloses an ultrasonic surgical instrument ([0093]; Figure 1—element 104) comprising: an ultrasonic electromechanical system ([0094]; Figure 1—elements 120, 122, 126) comprising an ultrasonic transducer ([0094]; Figure 1—element 120) coupled to an ultrasonic blade ([0094]; Figure 1—element 128) via an ultrasonic waveguide ([0098]); and a generator ([0094] & [0148]; Figure 1 & 7—element 102, element 400) configured to supply power to the ultrasonic transducer ([0094]; Figure 1—element 120), wherein the generator comprises a control circuit ([0148]; Figure 7—element 408) configured to: sense a vessel in contact with the ultrasonic blade coupled to the ultrasonic transducer ([0148], & [0176]-[0177]; Figure 7—element 442; Figure 21—element 1202; the control circuit comprises a tissue impedance module (442) that determines the tissue impedance by calculating the ratio of the voltage to the current, therefore sensing that a tissue is present and the impedance of the tissue; the clamp arm (1202) contains sensors configured to detect the presence of tissue positioned between the clamp arm and blade); identify vessel impedance by referencing a complex impedance characteristic pattern ([0133]; Figure 7—element 442; the impedance module (442) measures impedance of tissue); generate a warning ([0153]; Figure 7—element 418; the output indicator can provide various types of feedback including visual, audible or tactile feedback to the user about the state of the tissue); and disable one or more activation functions of the ultrasonic blade ([0142] & [0161]; drive signals can be generated for predetermined fixed time periods, under control of the processor, the generator varies the voltage, current, or frequency, up or down at a particular resolution for a predetermined period (t) or until a predetermined condition is detected).
Yates does not discloses identifying that the vessel is calcified, by referencing a complex impedance characteristic pattern plotted in 3D space.
Minar, teaches a method of treating and identifying an occluded vessel, wherein impedance is measured to determine if a vessel is occluded/calcified ([0030]) and removing the occlusion, the method comprising identifying that the vessel is calcified ([0030] & [Claim 23]; impedance is measured at multiple frequencies, impedance of living tissue generally decreases as measurement frequency increases, but the impedance of fat or calcification (occlusive material) remains relatively stable), by referencing a complex impedance characteristic pattern plotted in 3D space ([0030] & [Claim 24]).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ultrasonic surgical system, as disclosed by Yates, to include the teachings of Minar, as described above, as both references and the claimed invention are directed toward measuring impedance of tissue and determining energy delivery based on tissue impedance measurements. As disclosed by Minar, occluded vessels, are a common medical condition and removing occlusions is necessary to improve blood flow ([0003]), in order to identify an occlusion/calcified vessel more accurately, tissue impedance can be measured at multiple frequencies and a three dimensional map of the location of the vascular occlusion can be made based on impedance measurements ([0030] & [Claims 23 & 24]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller and impedance module of Yate, to include the teachings of Minar, as described above, as such a modification would accurately distinguish a vascular occlusion from a vessel wall, and allow for proper energy modifications to be made depending on if a vascular occlusion is present.
Regarding claim 15, Yates in view of Minar disclose all of the limitation of claim 14, as described above.
Yates further discloses wherein the control circuit is configured to enable activation of the ultrasonic blade ([0141]; the drive signal may be maintained at a first value, until a change is detected in a monitored characteristic, such as tissue impedance or transducer impedance)
Yates does not disclose wherein the control circuit is configured to identify that the vessel is normal.
Minar further teaches identifying that the vessel is normal ([0030] & [Claim 23]; impedance is measured at multiple frequencies, impedance of living tissue generally decreases as measurement frequency increases, but the impedance of fat or calcification (occlusive material) remains relatively stable, by measuring impedance the system can distinguish between a calcified vessel versus a normal vessel).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ultrasonic surgical system, as disclosed by Yates, to include the teachings of Minar, as described above, as both references and the claimed invention are directed toward measuring impedance of tissue and determining energy delivery based on tissue impedance measurements. As disclosed by Minar, occluded vessels, are a common medical condition and removing occlusions is necessary to improve blood flow ([0003]), in order to identify an occlusion/calcified vessel more accurately, tissue impedance can be measured at multiple frequencies and a three dimensional map of the location of the vascular occlusion can be made based on impedance measurements ([0030] & [Claims 23 & 24]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller and impedance module of Yate, to include the teachings of Minar, as described above, as such a modification would accurately distinguish a vascular occlusion from a normal vessel wall, and allow for proper energy modifications to be made depending on if a vascular occlusion is present.
Regarding method claim 3, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 14, since operation of the prior art relied on to reject apparatus claim 14, would naturally result in the step of method claim 3 being satisfied.
Regarding method claim 4, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 14, since operation of the prior art relied on to reject apparatus claim 14, would naturally result in the step of method claim 3 being satisfied.
Claims 5-6 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yates in view of Minar, Shelton, Price and KalvØy (US 20170296090 A1), hereinafter Kalvoy.
Regarding claim 16, Yates in view of Minar, Shelton, and Price disclose the ultrasonic surgical instrument of claim 12, as described above.
Yates further discloses wherein the control circuit is further configured to: measure a complex impedance of the ultrasonic transducer ([0146], [0156], & [0157]), wherein the complex impedance is defined as                         
                            
                                
                                    Z
                                
                                
                                    g
                                
                            
                            
                                
                                    t
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            g
                                        
                                    
                                    (
                                    t
                                    )
                                
                                
                                    
                                        
                                            I
                                        
                                        
                                            g
                                        
                                    
                                    (
                                    t
                                    )
                                
                            
                        
                     ([0159]; impedance may be determined by dividing the output of the voltage sensing circuit by the output of the current sensing current); 
Yates does not disclose wherein the control circuit is configured to: receive a complex impedance measurement data point; compare the complex impedance measurement data point to a references complex impedance characteristic pattern; classify the complex impedance measurement data point based on a result of the comparison analysis; and determine that the vessel in contact with an end effector in electrical communication with the ultrasonic transducer is a calcified vessel based on the result of the comparison analysis.
Minar teaches determining if a vessel is calcified based on impedance measurements (as described in the above rejection of claim 12).
Kalvoy teaches a method of determining tissue type based on impedance measurements ([0023]) wherein the control circuit ([0038]-[0041]) is configured to receive a complex impedance measurement data point; compare the complex impedance measurement data point to a data point in a reference complex impedance characteristic pattern; classify the complex impedance measurement data point based on a result of the comparison analysis; and determine the type of vessel in contact with an end effector in electrical communication with the ultrasonic transducer based on the result of the comparison analysis ([0006], [0032], & [0038]-[0041]). 
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ultrasonic surgical instrument, as disclosed by Yates to include the teachings of Kalvoy, as all references and the claimed invention are directed toward devices that can measure tissue impedance. As disclosed by Kalvoy, it is of interest to determine the type of biological tissue that surrounds a device inserted into a human body, that do not allow for inspection by other means, serious implications and undesirable results may occur from operating on the wrong tissue ([0002]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ultrasonic device, as disclosed by Yates, to include the teachings of Kalvoy, as such a modification would allow the impedance measurement data point, as disclosed by Yates to be used to determine the type of tissue surrounding the device.
Regarding claim 17, Yates in view of Minar, Shelton, and Price disclose the ultrasonic surgical instrument of claim 12, as described above.
Yates further discloses wherein the control circuit is further configured to: cause a drive circuit to apply a drive signal to the ultrasonic transducer ([0148]), wherein the drive signal is a periodic signal defined by a magnitude and frequency ([0149]);  107 
Yates does not disclose wherein the control circuit is configured to sweep the frequency of the drive signal from below resonance to above resonance of the electromechanical ultrasonic system; measure and record impedance/admittance circle variables Re, Ge, Xe, and Be; compare the measured impedance/admittance circle variables Re, Ge, Xe, and Be to reference impedance/admittance circle variables Rref, Gref, Xref, and Bref; and determine that the vessel in contact with an end effector in electrical communication with the ultrasonic transducer is a calcified vessel based on the result of the comparison analysis.
Minar further teaches measuring impedance values at various frequencies to determine if a vessel is calcified ([0030] & [Claims 23 & 24]; see above rejection of claim 12).
Kalvoy teaches wherein the control circuit is further configured to 302553513 v1END8536USNP9/180107-9sweep the frequency of the drive signal from below resonance to above resonance of the electromechanical ultrasonic system ([0010], [0048], [0012]); measure and record impedance/admittance circle variables Re, Ge, Xe, and Be; compare the measured impedance/admittance circle variables Re, Ge, Xe, and Be to reference impedance/admittance circle variables Rref, Gref, Xref, and Bref; and determine the type of vessel in contact with the end effector in electrical communication with the ultrasonic transducer based on the result of the comparison analysis ([0006], [0023], [0032], & [0039]-[0041]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the ultrasonic device, as disclosed by Yates, to include the teachings of Kalvoy, as described above, as both references and the claimed invention are directed toward devices that measure tissue impedance. As disclosed by Kalvoy, it is of interest to determine the type of biological tissue that surrounds a device inserted into a human body, that do not allow for inspection by other means, serious implications and undesirable results may occur from operating on the wrong tissue ([0002]).It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ultrasonic device, as disclosed by Yates, to include the teachings of Kalvoy, as such a modification would allow the processor to determine the tissue type therefor eliminating undesirable results that may occur from operating on the wrong tissue. 
Regarding method claim 5, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 16, since operation of the prior art relied on to reject apparatus claim 16, would naturally result in the step of method claim 5 being satisfied.
Regarding method claim 6, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 17, since operation of the prior art relied on to reject apparatus claim 17, would naturally result in the step of method claim 6 being satisfied.
Claims 7-9 &, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yates in view of Minar, Price, and Hibner (US 2016/0089175 A1); hereinafter Hibner.
Regarding claim 18, Yates discloses an ultrasonic surgical instrument ([0093] & [0094]; Figure 1—element 204) comprising: an ultrasonic electromechanical system ([0094]; Figure 1—elements 120, 122 & 126) comprising an ultrasonic transducer ([0094]; Figure 1—element 120) coupled to an ultrasonic blade ([0094] & [0098]; Figure 1—element 128) via an ultrasonic waveguide ([0098]); and a generator ([0094] & [0148]; Figure 1 & Figure 7—element 102 & element 400) configured to supply power to the ultrasonic transducer ([0094] & [0098]; Figure 1—element 120), wherein the generator comprises a control circuit ([0102]; Figure 3—elements 114 & 116) configured to: sense a vessel in contact with the ultrasonic blade coupled to the ultrasonic transducer ([0148], & [0176]-[0177]; Figure 7—element 442; Figure 21—element 1202; the control circuit comprises a tissue impedance module (442) that determines the tissue impedance by calculating the ratio of the voltage to the current, therefore sensing that a tissue is present and the impedance of the tissue; the clamp arm (1202) contains sensors configured to detect the presence of tissue positioned between the clamp arm and blade); identify vessel impedance by referencing a complex impedance characteristic pattern ([0133]; Figure 7—element 442; the impedance module (442) measures impedance of tissue); generate a warning ([0153]; Figure 7—element 418; the output indicator (418) can provide various types of feedback including visual, audible or tactile feedback to the user about the state of the tissue); apply a compressive clamp force to the vessel by driving a clamp arm ([0176]; Figure 21—element 1202) toward the ultrasonic blade ([0176]; Figure 21—element 1204) to compress the vessel ([0177], [0188], & [0189]); disable activation functions of the ultrasonic blade while the clamp arm applies compression to the tissue ([0142] & [0161]; drive signals can be generated for predetermined fixed time periods, under control of the processor, the generator varies the voltage, current, or frequency, up or down at a particular resolution for a predetermined period (t) or until a predetermined condition is detected); and enable the activation functions of the ultrasonic blade after adjusting the compressive clamp force([0142] & [0161]; drive signals can be generated for predetermined fixed time periods, under control of the processor, the generator varies the voltage, current, or frequency, up or down at a particular resolution for a predetermined period (t) or until a predetermined condition is detected [0188]; Figure 7—activation time element                         
                            
                                
                                    t
                                
                                
                                    E
                                    1
                                
                            
                        
                    ; the clamp arm applies force which ramps up exponentially from zero during compression, the force reaches a constant force at                         
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                    , where then treatment energy is applied at                         
                            
                                
                                    t
                                
                                
                                    E
                                    1
                                
                            
                        
                     after                         
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                    ). 
Yates does not disclose identifying that the vessel is calcified, by referencing a complex impedance characteristic pattern plotted in 3D space, and applying a compressive clamp force to the calcified vessel by activating a motor and driving a clamp arm toward the ultrasonic blade to compress the calcified vessel; 
Minar, teaches a method of treating and identifying an occluded vessel, wherein impedance is measured to determine if a vessel is occluded/calcified ([0030]) and removing the occlusion, the method comprising identifying that the vessel is calcified ([0030] & [Claim 23]; impedance is measured at multiple frequencies, impedance of living tissue generally decreases as measurement frequency increases, but the impedance of fat or calcification (occlusive material) remains relatively stable), by referencing a complex impedance characteristic pattern plotted in 3D space ([0030] & [Claim 24]).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ultrasonic surgical system, as disclosed by Yates, to include the teachings of Minar, as described above, as both references and the claimed invention are directed toward measuring impedance of tissue and determining energy delivery based on tissue impedance measurements. As disclosed by Minar, occluded vessels, are a common medical condition and removing occlusions is necessary to improve blood flow ([0003]), in order to identify an occlusion/calcified vessel more accurately, tissue impedance can be measured at multiple frequencies and a three dimensional map of the location of the vascular occlusion can be made based on impedance measurements ([0030] & [Claims 23 & 24]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller and impedance module of Yate, to include the teachings of Minar, as described above, as such a modification would accurately distinguish a vascular occlusion from a vessel wall, and allow for proper energy modifications to be made depending on if a vascular occlusion is present.
Hibner teaches wherein the control circuit is configured to apply a compressive clamp force to the vessel by activating a motor and driving a clamp arm toward the ultrasonic blade to compress the vessel ([0096]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ultrasonic surgical device, as disclosed by Yates, to include the teachings of Hibner, as described above, as both references and the claimed invention are directed toward ultrasonic devices that clamp tissue. As disclosed by Hibner, the motor can reduce the amount of user supplied force to compress tissue ([Abstract]). It would have been obvious to one of ordinary skill in the art, to modify the ultrasonic surgical instrument, as disclosed by Yates, to include the teachings of Hibner, as such a modification would reduce the amount of user supplied force to compress tissue.
Price teaches applying compression on a calcified vessel ([0054]).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ultrasonic surgical device, as disclosed by Yates to include the teachings of Price, wherein the device applies compression on calcified vessels. As disclosed by Price, the blade can comprise a rolling bearing to compress tissue/ fracture calcium, and shear or scrape off calcium on the external or internal surfaces of tissue ([0098]). It is well known in the art that the buildup of calcium in vessels/ calcified vessels can increase a risk of strokes and blood clots, therefore it is important to fracture/breakup the calcium. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ultrasonic instrument, as disclosed by Yates to include the teachings of Price wherein compression is applied to the calcified vessel, as described above, as such a modification would allow the device to fracture calcium on the external or internal surface of the tissue. 
Regarding claim 19, Yates in view of Minar, Hibner, and Price disclose all of the limitation of claim 18, as described above.
Yates further discloses wherein the control circuit is configured to enable activation of the ultrasonic blade ([0141]; the drive signal may be maintained at a first value, until a change is detected in a monitored characteristic, such as tissue impedance or transducer impedance).
Yates does not disclose wherein the control circuit is configured to identify that the vessel is normal.
Minar further teaches identifying that the vessel is normal ([0030] & [Claim 23]; impedance is measured at multiple frequencies, impedance of living tissue generally decreases as measurement frequency increases, but the impedance of fat or calcification (occlusive material) remains relatively stable, by measuring impedance the system can distinguish between a calcified vessel versus a normal vessel).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ultrasonic surgical system, as disclosed by Yates, to include the teachings of Minar, as described above, as both references and the claimed invention are directed toward measuring impedance of tissue and determining energy delivery based on tissue impedance measurements. As disclosed by Minar, occluded vessels, are a common medical condition and removing occlusions is necessary to improve blood flow ([0003]), in order to identify an occlusion/calcified vessel more accurately, tissue impedance can be measured at multiple frequencies and a three dimensional map of the location of the vascular occlusion can be made based on impedance measurements ([0030] & [Claims 23 & 24]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller and impedance module of Yate, to include the teachings of Minar, as described above, as such a modification would accurately distinguish a vascular occlusion from a normal vessel wall, and allow for proper energy modifications to be made depending on if a vascular occlusion is present.
Regarding claim 20, Yates in view of Minar, Price and Hibner disclose all of the limitations of claim 18, as described above. 
Yates further discloses wherein the control circuit is further configured to: apply the compressive clamp force on the vessel for a predetermined compression period T ([0188]; Figure 30—element                         
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                    ; the clamp arm initially applies force and continues to increase force until a constant force is reached, a predetermined time                         
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                    is selected, wherein the tissue gap and tissue impedance have substantially decreased between the initial force and                          
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                    ); 
and 108302553513 v1END8536USNP9/180107-9enable activation of the ultrasonic blade after the expiration of the predetermined compression period T ([0142] & [0161]; drive signals can be generated for predetermined fixed time periods, under control of the processor, the generator varies the voltage, current, or frequency, up or down at a particular resolution for a predetermined period (t) or until a predetermined condition is detected; [0188]; Figure 7—element                         
                            
                                
                                    t
                                
                                
                                    E
                                    1
                                
                            
                        
                    ; treatment energy is applied after                         
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                     at                         
                            
                                
                                    t
                                
                                
                                    E
                                    1
                                
                            
                        
                    ).
Price teaches applying compression on a calcified vessel ([0054]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ultrasonic surgical device, as disclosed by Yates to include the teachings of Price, wherein the device applies compression on calcified vessels. As disclosed by Price, the blade can comprise a rolling bearing to compress tissue/ fracture calcium, and shear or scrape off calcium on the external or internal surfaces of tissue ([0098]). It is well known in the art that the buildup of calcium in vessels/ calcified vessels can increase a risk of stroke and blood clots, therefore it is important to fracture/breakup the calcium. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ultrasonic instrument, as disclosed by Yates to include the teachings of Price, as described above, as such a modification would allow the device to fracture calcium on the external or internal surface of the tissue.
Regarding method claim 7, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 18, since operation of the prior art relied on to reject apparatus claim 18, would naturally result in the step of method claim 7 being satisfied. 
Regarding method claim 8, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 19, since operation of the prior art relied on to reject apparatus claim 19, would naturally result in the step of method claim 8 being satisfied. 
Regarding method claim 9, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 20, since operation of the prior art relied on to reject apparatus claim 20, would naturally result in the step of method claim 9 being satisfied. 
Claims 10-11 & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yates in view of Minar, Price, Hibner, and Kalvoy. 
Regarding claim 21, Yates in view of Minar, Price, and Hibner disclose all of the limitations of claim 20, as described above.
Yates further discloses wherein the control circuit is further configured to: measure a complex impedance of the ultrasonic transducer ([0146], [0156], & [0157]), wherein the complex impedance is defined as                         
                            
                                
                                    Z
                                
                                
                                    g
                                
                            
                            
                                
                                    t
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            g
                                        
                                    
                                    (
                                    t
                                    )
                                
                                
                                    
                                        
                                            I
                                        
                                        
                                            g
                                        
                                    
                                    (
                                    t
                                    )
                                
                            
                        
                     ([0159]; impedance may be determined by dividing the output of the voltage sensing circuit by the output of the current sensing current); 
Yates does not disclose wherein the control circuit is configured to: receive a complex impedance measurement data point; compare the complex impedance measurement data point to a references complex impedance characteristic pattern; classify the complex impedance measurement data point based on a result of the comparison analysis; and determine that the vessel in contract with an end effector in electrical communication with the ultrasonic transducer is a calcified vessel based on the result of the comparison analysis.
Minar further teaches measuring impedance values at various frequencies to determine if a vessel is calcified ([0030] & [Claims 23 & 24]; see above rejection of claim 18).
Kalvoy teaches wherein the control circuit ([0038]-[0041]) is configured to receive a complex impedance measurement data point; compare the complex impedance measurement data point to a data point in a reference complex impedance characteristic pattern; classify the complex impedance measurement data point based on a result of the comparison analysis; and determine the type of vessel in contact with an end effector in electrical communication with the ultrasonic transducer based on the result of the comparison analysis ([0006], [0032], & [0038]-[0041]). 
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ultrasonic surgical instrument, as disclosed by Yates to include the teachings of Kalvoy, as all references and the claimed invention are directed toward devices that can measure tissue impedance. As disclosed by Kalvoy, it is of interest to determine the type of biological tissue that surrounds a device inserted into a human body, that do not allow for inspection by other means, serious implications and undesirable results may occur from operating on the wrong tissue ([0002]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ultrasonic device, as disclosed by Yates, to include the teachings of Kalvoy, as such a modification would allow the impedance measurement data point, as disclosed by Yates to be used to determine the type of tissue surrounding the device.
Regarding claim 22, Yates in view of Minar, Price, and Hibner disclose all of the limitations of claim 18, as described above.
Yates further discloses wherein the control circuit is further configured to: cause a drive circuit to apply a drive signal to the ultrasonic transducer ([0148]), wherein the drive signal is a periodic signal defined by a magnitude and frequency ([0149]);  107 
Yates does not disclose wherein the control circuit is configured to sweep the frequency of the drive signal from below resonance to above resonance of the electromechanical ultrasonic system; measure and record impedance/admittance circle variables Re, Ge, Xe, and Be; compare the measured impedance/admittance circle variables Re, Ge, Xe, and Be to reference impedance/admittance circle variables Rref, Gref, Xref, and Bref; and determine that the vessel in contact with an end effector in electrical communication with the ultrasonic transducer is a calcified vessel based on the result of the comparison analysis.
Minar further teaches measuring impedance values at various frequencies to determine if a vessel is calcified ([0030] & [Claims 23 & 24]; see above rejection of claim 18).
Kalvoy teaches wherein the control circuit is further configured to 302553513 v1END8536USNP9/180107-9sweep the frequency of the drive signal from below resonance to above resonance of the electromechanical ultrasonic system ([0010], [0048], [0012]); measure and record impedance/admittance circle variables Re, Ge, Xe, and Be; compare the measured impedance/admittance circle variables Re, Ge, Xe, and Be to reference impedance/admittance circle variables Rref, Gref, Xref, and Bref; and determine the type of vessel in contact with the end effector in electrical communication with the ultrasonic transducer based on the result of the comparison analysis ([0006], [0023], [0032], & [0039]-[0041]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the ultrasonic device, as disclosed by Yates, to include the teachings of Kalvoy, as described above, as both references and the claimed invention are directed toward devices that measure tissue impedance. As disclosed by Kalvoy, it is of interest to determine the type of biological tissue that surrounds a device inserted into a human body, that do not allow for inspection by other means, serious implications and undesirable results may occur from operating on the wrong tissue ([0002]).It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ultrasonic device, as disclosed by Yates, to include the teachings of Kalvoy, as such a modification would allow the processor to determine the tissue type therefor eliminating undesirable results that may occur from operating on the wrong tissue. 
Regarding method claim 10, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 21, since operation of the prior art relied on to reject apparatus claim 21, would naturally result in the step of method claim 10 being satisfied. 
Regarding method claim 11, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 22, since operation of the prior art relied on to reject apparatus claim 22, would naturally result in the step of method claim 11 being satisfied.
Conclusion
Accordingly, claims 1-22 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./
Examiner, Art Unit 3794                                                                                                                                                                                          
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794